Appeal by the defendant from a judgment of the Supreme Court, Queens County (Kron, J.), rendered December 16, 1999, convicting him of robbery in the first degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that the People failed to prove his identity as one of the robbers by legally sufficient evidence is unpreserved for appellate review (see CPL 470.05 [2]; People v Udzinski, 146 AD2d 245). Similarly, his contention that the People also failed to disprove his alibi defense by legally sufficient evidence is unpreserved for appellate review (see CPL 470.05 [2]). In any event, the defendant’s contentions are without merit. Viewing the evidence in the light most favorable to the prosecution (see People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt of robbery in the first degree beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see CPL 470.15 [5]).
Contrary to the defendant’s contention, the jury was not bound to accept the testimony of the defendant’s alibi witness (see People v Coleman, 225 AD2d 705). Ritter, J.P., Smith, Friedmann and Cozier, JJ., concur.